Citation Nr: 0804672	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
partial loss of voice.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The appellant had active military service from December 1979 
to November 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board denied the appellant's claim in a decision dated in 
February 2005.  He thereafter appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a decision dated in June 2007, the Court vacated 
the Board's February 2005 decision and remanded the case to 
the Board for further proceedings consistent with the Court's 
decision.  


REMAND

In it's February 2005 decision, the Board noted that the 
appellant underwent surgery for C7 partial corpectomy with 
C6-C7 and C7-T1 anterior cervical discectomy and fusion at 
the VA Medical Center (VAMC) in Indianapolis, Indiana.  The 
record shows he was advised of the types of risks inherent in 
the procedure.  The consent form signed by the veteran prior 
to his surgery listed as potential risks of the surgery:  
bleeding, infection, anesthesia, need for further surgery, 
CSF (cerebrospinal fluid) leak, damage to nerves, hoarseness, 
no improvement, and worsening in symptoms.  A post-surgery 
note indicated that the veteran initially had some 
hoarseness, but that it was improving.  

The veteran's hoarseness continued and resulted in his being 
referred to the otolaryngology and speech pathology clinics 
at VAMC Indianapolis.  He was diagnosed with right true vocal 
cord paralysis with dysphonia (altered voice production).  He 
was subsequently scheduled for micro direct laryngoscopy for 
medialization of the right vocal cord.  He was offered the 
choice of a thyroplasty, a potentially long-term solution, or 
a local injection of Gelfoam in the right vocal cord for 
temporary medialization.  The veteran opted for the Gelfoam 
injection in a procedure done in September 2001.  The report 
of a follow-up visit the next month noted the veteran's voice 
had improved, and there were no complaints with swallowing, 
eating, or drinking.  There is nothing of record indicating 
any subsequent treatment was either sought or performed.  

The veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151, received in July 2001.  The veteran argues that he is 
not hoarse, but is rather permanently paralyzed.  He also 
averred that he was never informed of the risk of permanent 
vocal cord paralysis.  Section 1151 provides in pertinent 
part as follows:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability. . .was--

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable . . .

38 U.S.C.A. § 1151 (emphasis added).  In sum, the law states 
that the proximate cause of the additional disability must be 
one of the causes identified in 38 U.S.C.A. § 1151(a)(1)(A) 
or 38 U.S.C.A. § 1151(a)(1)(B).

A peer review of the veteran's October 2000 surgery and his 
right true vocal cord paralysis with dysphonia was completed 
in May 2002.  The reviewer, S.R, M.D., reviewed the veteran's 
medical records and concluded that a correct and timely 
diagnosis was made, that the treatment executed was timely 
and proper, that the treatment techniques were performed 
correctly, and that the veteran's condition was properly 
monitored in the course of the procedure.  The reviewer 
concluded that the veteran's injury was probably a result of 
the surgery, yet most experienced, competent practitioners 
would have handled the case similarly in all respects.  It 
was noted that the veteran's loss of voice was a complication 
that was a risk that had been noted in the consent for 
surgery signed by the veteran.

The Board found in its February 2005 decision that the 
veteran's additional disability (hoarseness with dysphonia) 
was not a result of those causes listed in paragraph 
(a)(1)(A) of section 1151.  Noting that the peer reviewer had 
specifically reported that hoarseness, presumably due to 
problems such as the veteran's, was recognized as being a 
known risk of this procedure, the Board concluded that the 
event was in fact reasonably foreseeable.  The Board also 
noted that the examiner's conclusions, or those implicit in 
what the examiner said, were uncontradicted by the record.  

The Court found that the Board had erred when it relied 
solely on the peer reviewer's opinion in finding that the 
veteran's hoarseness was a reasonably foreseeable result of 
the surgery.  Specifically, the Court found that

*	the peer reviewer failed to state whether paralysis was 
a condition that a reasonable health care provider would 
have considered to be an ordinary risk of the surgery; 
the Court found that the peer reviewer's language 
suggested that he was providing his own personal opinion 
rather than an opinion as to what a reasonable health 
care provider would consider an ordinary risk;
*	although it appeared clear that hoarseness was an 
ordinary risk of the veteran's surgery, it was not clear 
from the informed consent form that the veteran was 
informed that he was at risk of permanent hoarseness; 
and
*	found that the Board's presumption that the veteran's 
hoarseness was the result of his vocal cord paralysis 
was error because the Board's presumption was an 
unsubstantiated medical opinion that the Board was not 
in a position to make.

The Board will therefore remand this case in order to obtain 
either an addendum to the previous peer review, or a new peer 
review, that will address the Court's concerns.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
physician who authored the May 2002 peer 
review to provide an addendum to his 
report to answer the questions listed 
below.  If that examiner is no longer 
available, or if the AOJ or the VAMC 
finds it otherwise necessary to have 
another physician conduct a peer review, 
the AOJ should arrange for another 
qualified physician to conduct another 
peer review that, in addition to 
answering the standard peer review 
questions, will answer the additional 
questions asked in the paragraphs that 
follow.  If another peer reviewer is 
necessary, the record should reflect the 
reason.  

The appellant's claims file, including a 
copy of this remand, must be made 
available to the peer reviewer for review 
in connection with the addendum or peer 
review to be provided.  The peer reviewer 
should review the entire record, 
including especially the May 2002 peer 
review and the Court's and the Board's 
remand orders.  

In addition to the questions asked in the 
Tort Claim Information System Provider 
Information and Peer Review Form, the 
peer reviewer is asked to answer these 
specific questions:  

a.  What was the specific cause of the 
vocal cord damage, identified in the 
evidence of record as true vocal cord 
paralysis with dysphonia, sustained by 
the veteran in the course of his VA 
treatment?  Was the "paralysis" 
caused by damage to nerves, other 
physical damage to the vocal cord(s), 
damage to other entities, etc.? 

b.  Was the hoarseness with dysphonia 
or any other damage or injury claimed 
in the record by the veteran or 
identified by the peer reviewer a 
result of his VA care?  

c.  Was hoarseness the result of the 
vocal cord paralysis or something 
else?

d.  Was any damage or injury sustained 
by the veteran and identified by the 
peer reviewer in the preceding 
paragraphs a risk that a reasonable 
health care provider (not just the 
peer reviewer) would have foreseen and 
disclosed in connection with the 
informed consent procedures 
undertaken?  Or was the known 
damage/injury one that a reasonable 
health care provider would not have 
considered to be an ordinary risk of 
the treatment provided?  

e.  Can the injuries actually 
sustained as a result of the veteran's 
treatment be reasonably construed to 
be encompassed by the risks 
specifically identified on the consent 
form signed by the veteran, which are:  
bleeding, infection, anesthesia, need 
for further surgery, CSF leak, damage 
to nerves, hoarseness, no improvement, 
and worsening in symptoms?  Detailed 
explanations are required as to why or 
why not.  In this regard, can the risk 
identified to the veteran as 
"hoarseness" reasonably be construed 
to include a risk of permanent 
hoarseness?  

The AOJ should ensure that any peer 
review addendum or report complies with 
this remand and the questions presented 
in the AOJ's peer review request.  If any 
report is insufficient, it should be 
returned to the peer reviewer for 
necessary corrective action, as 
appropriate.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the physician for review in 
connection with the peer review.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

